UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7558



RALPH FRANKLIN FREDRICK,

                                             Petitioner - Appellant,

          versus


THEODIS BECK, Department of Corrections,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:07-cv-00303-GCM)


Submitted:   January 17, 2008             Decided:   January 28, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ralph Franklin Fredrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ralph Franklin Fredrick seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2000) petition as

successive.      The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                  See 28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the   district    court   is   likewise   debatable.       See    Miller-El   v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We    have   independently     reviewed   the   record    and    conclude   that

Fredrick has not made the requisite showing.             Accordingly, we deny

Fredrick’s motion for a certificate of appealability and dismiss

the appeal.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     DISMISSED




                                    - 2 -